Citation Nr: 1524335	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-32 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for instability, right knee.

2.  Entitlement to an evaluation in excess of 10 percent, prior to August 23, 2013, and in excess of 20 percent thereafter, for residuals of status post medial meniscectomy, right knee.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


FINDINGS OF FACT

1.  Prior to August 23, 2013, the Veteran's right knee instability was manifested by no more than slight, lateral instability.

2.  From August 23, 2013, the Veteran's right knee instability was manifested by no more than moderate, lateral instability.

3.  Prior to August 23, 2013, residuals of the Veteran's status post medial meniscectomy, right knee, are manifested by the symptomatic removal of semilunar cartilage.

4.  From August 23, 2013, residuals of the Veteran's status post medial meniscectomy, right knee, are manifested by dislocation of the semilunar cartilage with episodes of locking, pain, and effusion.


CONCLUSIONS OF LAW

1.  Prior to August 23, 2013, the criteria for a disability rating in excess of 10 percent for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257 (2014).

2.  From August 23, 2013, the criteria for a disability rating of 20 percent, but no higher, for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for a disability rating in excess of 10 percent for residuals of status post medial meniscectomy, right knee, prior to August 23, 2013, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5258, 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Further, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, pertinent service treatment records and post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, a March 2012 VA examination report discussed all applicable medical principles and pertinent medical treatment records relating to the increased rating issue discussed herein.  While the Veteran objected to the adequacy of this examination, the Board notes that a private examination was conducted in August 2013, and the Veteran stated that such examination was adequate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

In this case, the Veteran applied for an increased rating for a right knee disability in July 2009.  His 10 percent evaluation was increased to 20 percent in November 2013, effective August 13, 2013, based on dislocation of the semilunar cartilage.  Further, an additional evaluation of 10 percent was assigned, based on instability of the right knee, in September 2011.  The Veteran has challenged all current right knee evaluations, arguing that his disabilities are more severe than currently rated.   

To that end, the Board notes that disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; see 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  See 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant's occupation, or the pursuit thereof.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 C.F.R. § 4.7. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record establishes distinct time periods in which the original right knee disability, as well as his separate rating for instability, resulted in symptoms that warrant staged ratings.

When determining the severity of musculoskeletal disabilities, which are at least partly-rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

As to limitation of motion, separate evaluations may be assigned for limitation of flexion and extension of the same knee joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss.  Id. 

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of flexion to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Limitation of extension to 5 degrees warrants a 0 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Regarding instability, VA's General Counsel has also concluded that limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Specifically, recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Importantly, when the semilunar cartilage is removed and symptomatic, a 10 percent rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  When the semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The semilunar cartilage is synonymous with the meniscus.

Turning to the evidence of record, the Veteran was first afforded a VA examination in conjunction with his original claim in August 2009.  At that time, the Veteran reported discomfort on prolonged standing, noted that he did not use assistive devices, and that he worked as a security supervisor.  He indicated that his right knee did not have an impact on his profession.  It was further noted that activities of daily living were not affected.  He denied a history of flare-ups.   It was noted that the Veteran walked into the waiting room with good gait and posture, with no pelvic tilt or limp.  He transferred from the chair to the examining table without difficulty.  As to the right knee, there was no palpable fluid, distortion, or tenderness.  The knee carried full extension four times with no pain, weakness, fatigue, or lack of endurance.  Full flexion was to 130 degrees, again four times without, weakness, fatigue, or lack of endurance.  There was no increased pain on repetitive motion, and the knee was stable with no functional impairment.  Medial and collateral ligaments, as well as the anterior and cruciate ligaments, were tight.  A slide test was negative.  There was good strength to resistance to flexion and extension.  

Private treatment records ranging from May through August 2010 noted complaints of swelling and giving way in the right knee, as well as pain.  He indicated that a portion of his meniscus was removed years prior.  A November 2000 lateral meniscectomy, which also involved an anterior cruciate ligament (ACL) tear, was also noted.  

On examination, the right knee demonstrated moderate effusion with mild varus of the knee.  Range of motion was from almost full extension to 100 degrees of flexion with a firm endpoint, discomfort, and crepitus.  The Lachman test was positive (ACL), and the drawer test was mildly positive.  The knee was tender to palpation, and the Veteran was comfortable on patella manipulation.  X-rays revealed degenerative changes to the right knee joint.

The Veteran was next afforded a VA examination in March 2012.  He was diagnosed with status post-medial meniscectomy, right knee, with a history of instability.  The Veteran reported that the right knee was popping and giving way.  He denied flare-ups.  On examination, flexion was to 110 degrees, with pain at 110 degrees.  Extension was to zero (full) with pain at the end of the range.  Range of motion remained constant following repetitive testing.  Functional loss, in the form of limitation of motion, pain on movement, deformity (varus), atrophy, and interference with sitting, standing, and weight bearing was indicated.  Tenderness to palpation was noted.  Strength was 5/5 on flexion and extension, and stability was normal following three tests.  There was no evidence of recurrent subluxation.  The Veteran's history of meniscus surgery was indicated, along with associated pain on range of motion and a non-painful, stable scar less than 39 square cm in size.  The examiner noted that the Veteran used a cane for ambulation, though there was no functional impairment of a severity that would be equally-well-served by amputation.  X-ray evidence noted degenerative changes to the right knee.  The examiner noted that the Veteran's right knee disabilities did not have an impact on his ability to work.

The Veteran underwent a private examination of his right knee on August 23, 2013.  At that time, he reported progressive pain and instability, as well as deformity of the right knee.  On examination, his range of motion was from 0 to 108 degrees, with crepitation through the extent and pain at the end of the range.  A lateral shift of the tibia and femur was noted, as well as tenderness.  Lachman's test was markedly positive, and a positive flexion/rotation drawer test was noted as well.  A well-healed surgical scar, from his second meniscectomy, was identified.  The Veteran limped on the right side, and x-ray images revealed advanced, degenerative changes.

Turning to an evaluation of the evidence of record, the Veteran is currently in receipt of a 10 percent disability evaluation based upon removal of semilunar cartilage which is symptomatic, per Diagnostic Code 5259, prior to August 23, 2012.  This is the highest rating available under this code.  During this time, there is no objective evidence to demonstrate dislocation of the semilunar cartilage, nor is there objective evidence of locking or effusion.  At the Veteran's August 2009 VA examination, no locking or effusion was noted.  Moderate effusion was noted by the Veteran's private provider in May 2010, however, locking was not observed.  During the March 2012 VA examination, the examiner specifically found neither frequent episodes of joint locking or effusion.  As such, a higher evaluation of 20 percent under Diagnostic Code 5258 is not warranted prior to August 23, 2013 when the evidence first showed that the Veteran's right knee symptomatology met the criteria for Diagnostic Code 5258.

From August 23, 2013, the Veteran is in receipt of the maximum 20 percent rating per Diagnostic Code 5828, based on the findings at a private examination that day.  As such, no further discussion of this Diagnostic Code is necessary.

The Veteran is currently in receipt of a 10 percent disability evaluation for instability, for the entire appellate period, under Diagnostic Code 5257.  As noted, a greater disability evaluation under this Diagnostic Code would require a showing of "moderate" instability, which the Veteran was not shown to have prior to August 23, 2013.  The Board notes that, during the August 2009 VA examination, all ligaments were tight, and a slide test was negative.  He did not use any assistive devices, and strength was intact.  During private treatment sessions in 2010, it was noted that Lachman and drawer tests were positive, the former markedly so, however the Veteran had a "fairly firm end point to his ACL without appreciable increased anterior translation," and he had a negative flexion rotation/drawer and a negative pivot shift despite his accounts of giving way.  During his most recent VA examination in March 2012, despite a report of right knee instability, strength was 5/5, Lachman's test was negative, drawer test was negative, and medial-lateral stability was normal.  As such, the Board finds that the evidence, when considered in the aggregate prior to August 23, 2013, fails to demonstrate that the Veteran's right knee disability was manifested by moderate instability so as to warrant a higher, 20 percent rating pursuant to Diagnostic Code 5257.   While the Veteran did voice complaints of instability, the fact remains that a compensable rating was assigned in recognition of these complaints, and clinical testing did not show significant instability, such as at the 2012 VA examination. 

At the time of the Veteran's August 23, 2013 private examination, however, Lachman's test and a flexion/rotation drawer test were both positive.  A lateral shift of the tibia on the femur was noted, and the Veteran was observed to walk with a noticeable limp.  As such, the Board finds that a 20 percent evaluation is warranted from August 23, 2013, due to moderate instability.  As there has been no indication within the record that the Veteran's activities of daily living have been significantly affected by right knee instability, or his occupation, the Board finds that severe instability has not been demonstrated during this period, a that a higher evaluation is not warranted per Diagnostic Code 5257.

As to whether the Veteran should be afforded an additional disability rating based upon the limitation of motion, the Board again points out that even a non-compensable disability evaluation based on impairment of flexion requires limitation to 60 degrees.  Even considering the Veteran's reports of pain on motion, per Deluca, objective testing reveals, at worst, that flexion is limited to 108 degrees.  The Board also notes that this reading was measured by the Veteran's private provider, and the Veteran indicated that these results were indicative of his current disability.   Therefore, an additional, non-compensable disability rating under Diagnostic Code 5260 is unavailable to the Veteran during the entire appellate period.  38 C.F.R. § 4.71a , Diagnostic Code 5260 (2014). 

With respect to extension, the Veteran consistently showed full extension to 0 degrees each time range of motion testing has been conducted.  Further, there is no objective indication of pain prior to 0 degrees of extension, nor is there any other evidence of functional loss per DeLuca.  Pain alone is not sufficient to warrant an additional rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  As such, there is not a basis for an additional compensable rating based solely on limitation of extension pursuant to Diagnostic Code 5261.

Diagnostic Code 5003 allows for a compensable rating to be assigned when arthritis is present, as is the case here.  Generally, arthritis is rated based on the limitation of motion that is caused, but as discussed above, the evidence does not show compensable limitation of motion in the Veteran's right knee.  Under 38 C.F.R. § 4.59, when pain is present, a Veteran is entitled to at least the minimum compensable rating for the joint.  However, here, the Veteran has been assigned at least the minimal rating for his knee throughout the period on appeal based on the ratings assigned under Diagnostic Codes 5258 and 5259.

To this end, VA examiners and clinicians have noted the Veteran's complaints such as pain on range of motion, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the objective testing discussed above.  For example, the above medical evidence indicates that repetitive motion testing consistently failed to produce additional losses in the Veteran's range of motion.  While the Board accepts the credible contentions of the Veteran that his right knee disability causes him to experience significant pain, as well as locking and giving out, the Board has taken that into account in its consideration of this evidence.  See DeLuca.

The Board has also considered the applicability of other potentially-applicable Diagnostic Codes pertaining to the knees to determine whether the Veteran is entitled to a greater or separate disability rating.  However, there is no evidence of ankylosis or genu recurvatum.  Thus, Diagnostic Codes 5256 and 5263 do not apply.  As to impairment of the tibia and fibula, the Board notes again that a lateral shift of the tibia and femur was noted in August 2013, but no impairment of the tibia and fibula was indicated.  As such, Diagnostic Code 5262 is not for application.  See 38 C.F.R. § 4.71a (2014). 	

Finally, though a scar was noted by several examiners, which was the result of the Veteran's meniscectomy, it was non-painful, stable, and less than 39 square mm in size.  As such, an additional, compensable evaluation is not warranted pursuant to Diagnostic Codes 7801, 7802, or 7804.

Accordingly, the Board finds that the preponderance of the evidence: a) is against the assignment of a rating greater than 10 percent for removal or dislocation of the semilunar cartilage prior to August 23, 2013; b) is against the assignment of an evaluation in excess of 20 percent for dislocation of the semilunar cartilage from August 23, 2013; c) is against the assignment of an evaluation in excess of 10 percent for instability prior to August 23, 2013; d) supports an evaluation of 20 percent, but no higher, for instability of the right knee from August 23, 2013; e) is against the assignment of a separate rating for limitation of extension of the right knee; f) is against the assignment of a separate rating for limitation of flexion of the right knee; and g) is against the assignment of an additional, compensable evaluation for a surgical scar.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities.  He has noted on multiple instances that his disabilities are more severe than his current ratings would suggest.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are more than adequate in this case.  The schedular rating criteria consider the various symptomatology for each right knee manifestation, and include range of motion testing for his disabilities.  The Veteran has not described symptomatology for any disability on appeal that would make his case unique or unusual.  Rather, symptoms such as musculoskeletal pain and decreased motion are specifically contemplated by the rating schedule, as is the loss of semilunar cartilage.  While the use of a cane is not specifically discussed in the schedular rating criteria, the fact remains that the Veteran is using the cane to compensate for pain and instability in his right knee, both of which are symptoms that are being addressed by the schedular ratings he has been assigned.

Moreover, even if the schedular rating criteria did not adequately describe his various symptoms, the Veteran has never been hospitalized in conjunction with any disability on appeal, save for his meniscotomy, and neither the VA or private examiners of record determined that any disability resulted in marked interference with employment.  In fact, the most recent VA examiner found that the Veteran's right knee disabilities did not have any impact on his occupation.  As such, none of the governing norms of an extraschedular rating are shown to be present.  Here, the Veteran's manifestations simply do not exceed the available rating criteria, and a special disability picture is not indicated.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The evidence does not indicate that the Veteran specifically alleged that he is unemployable on account of his right knee disability, and the VA examinations of record did not indicate that the Veteran was unable to work.  The Veteran indicated in August 2009 that his disability did not affect his occupation, and at no time did the Veteran indicate that he was unemployed as the result of the disabilities on appeal.  As such, Rice is not applicable.


ORDER

An initial evaluation in excess of 10 percent for instability, right knee, prior to August 23, 2013, is denied.

An initial evaluation of 20 percent, but no higher, for instability, right knee, from August 23, 2013, is granted, subject to the laws and regulations governing the award of monetary benefits.

An evaluation in excess of 10 percent, prior to August 23, 2013, and in excess of 20 percent thereafter, for status post medial meniscectomy, right knee, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


